18-52743-cag Doc#11 Filed 02/17/19 Entered 02/17/19 17:30:07 Main Document Pg 1 of
                                        10


                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION
 FRANCISCO GARCIA HUIZAR III                     §    CASE NO. 18-52743-CAG
                                                 §
          DEBTOR.                                §    CHAPTER 7
                                                 §
                                                 §
 JAMES KEITH KING                                §
       CREDITOR/PLAINTIFF,                       §
                                                 §
 v.                                              §    ADV. PRO. NO. 19-
                                                 §
 FRANCISCO GARCIA HUIZAR III                     §
       DEBTOR/DEFENDANT.                         §

                          COMPLAINT TO DETERMINE
                   NON-DISCHARGEABILITY OF CERTAIN DEBTS
                 AND OBLIGATIONS PURSUANT TO 11 U.S.C. § 523(a)(6)

         Creditor/Plaintiff James Keith King (“King”), by counsel, pursuant to 11 U.S.C.

 § 523(a)(6) and Rules 4004, 4005, 4007 and 7001 of the Federal Rules of Bankruptcy Procedure,

 hereby files and brings this Complaint to Determine Non-dischargeability of Certain Debts and

 Obligations Pursuant to 11 U.S.C. § 523(a)(6) (the “Complaint”), and requests that the Court

 determine that certain debts and obligations owed by Debtor/Defendant Francisco Huizar

 (“Huizar”) to King are non-dischargeable. In support of this Complaint, King respectfully states

 as follows:

                                        I. JURISDICTION

         1.     On November 20, 2018 (the “Petition Date”), Huizar filed a voluntary petition

 (the “Petition”) for relief under Chapter 7 of Title 11 of the United States Code, 11 U.S.C. § 101

 et seq. (the “Bankruptcy Code”), commencing Case No. 18-52743-CAG (the “Case”).

         2.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

         3.     This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b), but to

 the extent it is determined that this Court does not have jurisdiction over any part of this matter,


                                                  1
 22407828v.3
18-52743-cag Doc#11 Filed 02/17/19 Entered 02/17/19 17:30:07 Main Document Pg 2 of
                                        10



 or that any part of this matter does not constitute a core proceeding, King consents to this Court

 hearing and determining the matter pursuant to 28 U.S.C. § 157(c)(2).

         4.     Venue is appropriate in this Court in accordance with 28 U.S.C. § 1409.

                                        II. THE PARTIES

         5.     James Keith King is a resident of North Carolina.

         6.     Huizar is a resident of the State of Texas with an address listed on the Petition as

 1915 Sumview Bluff, San Antonio, Texas 78224.

                                      III. INTRODUCTION

         7.     King is the largest creditor of Huizar in this case pursuant to a judgment in the

 General Court of Justice, Superior Court Division, Durham County, North Carolina in File No.

 17-CVS-2772 that was rendered on August 22, 2018 (the “Judgment”). A true and correct copy

 of the Judgment is attached hereto as Exhibit A. King brings this action under § 523(a)(6) of the

 Bankruptcy Code. For all of the grounds recited herein, Huizar’s discharge should be denied

 because the Judgment is non-dischargeable pursuant to § 523(a)(6).

                                IV. FACTUAL BACKGROUND

 A.      Huizar’s Extramarital Affair With King’s Wife

         8.     King was married to his wife, Danielle Swords King, on April 3, 2010. A former

 X-Games performer, King is the owner of King BMX Productions and, after their marriage, his

 wife assisted him in running the business. King and his wife traveled together extensively for

 business to host stunt shows all over the United States.

         9.     Between August 12 through August 23, 2015, King BMX Productions hosted a

 show at the Erie County Fair in New York. King’s wife and their three-year old child, along

 with several members of King’s staff, traveled with King to the show site. King left the show on



                                                  2
 22407828v.3
18-52743-cag Doc#11 Filed 02/17/19 Entered 02/17/19 17:30:07 Main Document Pg 3 of
                                        10



 August 14, 2015 to go to Colorado for another show while his wife and other staff members

 remained in New York.

         10.   During that weekend, Mrs. King met Huizar, who was working as a marketing

 agent at a Geico Insurance booth. On Friday at approximately 9:00 p.m., Mrs. King requested

 that the child’s nanny who had traveled with the family come watch the child in her room so she

 could run an errand to the grocery store. Mrs. King left the hotel and did not return until

 sometime after midnight that evening. Unbeknownst to King, the relationship between Huizar

 and Mrs. King began that weekend.

         11.   During the months of August, September, October, November and December

 2015, following the New York show, Huizar and Mrs. King spent over 6,000 minutes on the

 telephone and engaged in text messages with each other. Huizar also rented a room at the

 Candlewood Suites located within one mile of the Kings’ home for at least one or more nights on

 the following dates: August 31, 2015, September 21, 2015, October 6, 2015, October 11, 2015,

 November 2, 2015, November 2, 2015, November 9, 2015 and November 16, 2015. King was

 unaware that there was any ongoing relationship between Mrs. King and Huizar until late

 November 2015 when King received a Facebook message from Huizar’s then current girlfriend

 advising him of Huizar’s relationship with Mrs. King, and providing copies of phone bills

 evidencing the telephone calls and text messages. Mrs. King reassured King that there was no

 relationship with Huizar and what he had been told was not true.

         12.   In February 2016, Mrs. King requested as her birthday gift a spa weekend at the

 beach by herself. Unbeknownst to King at the time, Huizar also came to the beach and was

 present with Mrs. King during her birthday spa weekend purchased by King.




                                                3
 22407828v.3
18-52743-cag Doc#11 Filed 02/17/19 Entered 02/17/19 17:30:07 Main Document Pg 4 of
                                        10



         13.   When the Kings took a family beach vacation in the spring of 2016, again

 unbeknownst to King, Huizar rented accommodations close to the King family’s

 accommodations so that he could meet Mrs. King during the family vacation.

         14.   Mrs. King signed an apartment lease with Huizar in North Carolina on or about

 April 4, 2016. Huizar made the necessary security deposit and down payment for the apartment

 rental. Huizar also made numerous purchases for the apartment. At this time, King had no

 knowledge of Huizar’s involvement with his wife, and believed his marriage to be in good

 standing.

         15.   In June 2016, Huizar aided Mrs. King in leaving with the Kings’ minor child

 across state lines. During this time, Huizar rented multiple hotel rooms and a rental car, and

 assisted Mrs. King in concealing the minor child’s whereabouts from her father, King.

 Specifically, Huizar “stood guard” at hotel room doors to keep the minor child from King and

 aided Mrs. King in moving the child from hotel to hotel at night, waking the child from her

 sleep. Later in the summer of 2016, Huizar gave Mrs. King ultimatums to choose him or King.

         16.   In mid-August 2016, King began spending the night at his parents’ home nearby.

 From mid-August 2016 until January 1, 2017, King spent nights at his parents’ home, and his

 days and evenings at the marital home with King and their child. On January 20, 2017, Mrs.

 King moved into an apartment in North Carolina, which was leased by Huizar and Mrs. King and

 funded by Huizar. Huizar paid full rent for the apartment leased with Mrs. King and remained

 on the lease at least through May 2017. King and his wife remained separated for a year and

 officially divorced on December 15, 2017.

         17.   As a result of Huizar’s actions, King suffered significant mental distress and post-

 traumatic stress disorder due to Huizar’s interference in King’s marriage. King had to undergo



                                                4
 22407828v.3
18-52743-cag Doc#11 Filed 02/17/19 Entered 02/17/19 17:30:07 Main Document Pg 5 of
                                        10



 PTSD therapy once a week for eighteen months due to Huizar’s actions. He also had to engage

 in counseling due to Huizar’s affair with Mrs. King, which was not covered by insurance.

         18.    Further, as a result of the affair between Huizar and Mrs. King, King BMX

 Production began to decline due to Mrs. King’s lack of attention to the business. The number of

 performance days the business was able to schedule drastically decreased from 2015 to 2017 and

 King had to hire another employee to replace Mrs. King’s work, which required King to incur

 expenses that he would not have had to incur otherwise.

 B.      King Files North Carolina Lawsuit Against Huizar for Alienation of Affection and
         Other Causes

         19.    King filed a lawsuit against Huizar on April 6, 2017 in which King asserted

 claims for Alienation of Affection, Criminal Conversation, Assault, Battery, Intentional

 Infliction of Emotional Distress, and Negligent Infliction of Emotional Distress (the “Lawsuit”)

 under applicable law. The Lawsuit arose from the extramarital affair between Huizar and King’s

 wife.

         20.    Huizar failed to file an answer after being appropriately served. As a result, an

 Entry of Default was entered.

         21.    On April 11, 2018, after filing an timely answer, Huizar filed a Motion to Set

 Aside Entry of Default. The North Carolina General Court of Justice, Superior Court Division

 (the “North Carolina Court”) denied the request, and set for hearing the issues of damages related

 to King’s claims on June 28, 2018.

         22.    In connection with the issue of damages, the North Carolina Court heard five days

 of evidence from the parties.

         23.    The North Carolina Court rendered the Judgment for $1,215,312.00 in economic

 damages under applicable state law to include the present value of business loss, loss of


                                                 5
 22407828v.3
18-52743-cag Doc#11 Filed 02/17/19 Entered 02/17/19 17:30:07 Main Document Pg 6 of
                                        10



 assistance and costs not already reimbursed in the domestic suits and $1,000,000 in non-

 economic damages to include loss of love, affection and consortium, loss of sexual relationship,

 loss of society, companionship and comfort, loss of favorable mental attitude, mental anguish

 and decline in health and shame and humiliation for a total actual/compensatory damages award

 of $2,215,32.00. See Exhibit A, ¶ 98.

         24.   In the Judgment, the North Carolina Court also expressly found and determined

 that Huizar engaged in malice and willful and wanton conduct with the conscious and intentional

 disregard of and indifference to the rights and safety of others, which Huizar knew or should

 have known was reasonably likely to result in damage, injury, or other harm. See Exhibit A,

 ¶ 99. As a result of such conduct, the North Carolina Court rendered an award of punitive

 damages to King in the amount of three times the compensatory award for a total punitive

 damages award of $6,645,936.00. See Exhibit A, ¶ 100. Notably, the North Carolina Court

 expressly stated that the “indignity and harm done to [King] by [Huizar] in this case was great

 and that [Huizar’s] conduct during the King’s marriage was reprehensible and malicious.” See

 id., ¶ 101.

         25.   Finally, the North Carolina Court ordered that costs should be assessed against

 Huizar, including the expert fees incurred by King in connection to the lawsuit. The North

 Carolina Court determined the expert fees were reasonable and should be assessed as part of the

 costs of the action. See id., ¶¶ 102, 103. The total sum in costs and expert fees determined by

 the North Carolina Court was $25,000.

         26.   The total outstanding sum of the Judgment is $8,886,248.00. After the North

 Carolina Court entered the Judgment on August 22, 2018, Huizar filed his voluntary petition in




                                                6
 22407828v.3
18-52743-cag Doc#11 Filed 02/17/19 Entered 02/17/19 17:30:07 Main Document Pg 7 of
                                        10



 bankruptcy in this Court a few months later, on November 20, 2018 seeking to discharge the

 Judgment.

                V. COUNT I – NON-DISCHARGEABILITY OF THE
          COMPENSATORY DAMAGES AMOUNT UNDER 11 U.S.C. § 523(A)(6)

         27.    King incorporates by reference the allegations in the foregoing paragraphs as

 though set out in full herein.

         28.    Section 523 of the Bankruptcy Code provides that:

                (a) A discharge under section 727 . . . of this title does not
                discharge an individual debtor from any debt—

                        (6) for willful and malicious injury by the debtor to
                        another entity or to the property of another entity.

         29.    Pursuant to the express language of the Judgment, the North Carolina Court

 determined that Huizar engaged in malicious, wanton and willful behavior in interfering with

 King’s marriage from August 2015 through the Kings’ marital separation and continued this

 malicious, wanton and willful behavior until the parties were divorced in December 2017.

         30.    The North Carolina Court held that Huizar’s motive in his actions was to destroy

 the King marriage, which he succeeded in doing.

         31.    The North Carolina Court further held that Huizar had no regard for the impact

 his actions would inevitably have on King.

         32.    Finally, the North Carolina Court determined that Huizar expended considerable

 money and effort in convincing Mrs. King to leave her marriage.

         33.    Under 11 U.S.C. § 523(a)(6), the compensatory damages portion of the Judgment

 is non-dischargeable because it represents a debt owed to King by Huizar as a result of Huizar’s

 willful and malicious injury to King and his property.        Huizar intentionally and willfully




                                                 7
 22407828v.3
18-52743-cag Doc#11 Filed 02/17/19 Entered 02/17/19 17:30:07 Main Document Pg 8 of
                                        10



 interfered with King’s marriage to the detriment of King, and with an intent to maliciously injure

 the King family—as the North Carolina Court already found and determined.

           34.     King suffered damages as a result of Huizar’s willful and malicious injury to his

 property in an amount no less than the Judgment, and the damages King suffered are a direct

 result of Huizar’s willful and malicious injury—as the North Carolina Court already found and

 determined.

           35.     King’s damages for alienation of affection, criminal conversation, assault and

 battery, intentional infliction of emotional distress and negligent infliction of emotional distress

 are closely intertwined such that one combined award of compensatory damages is appropriate

 and warranted.

                 VI. COUNT II – NON-DISCHARGEABILITY OF THE PUNITIVE
                           DAMAGES UNDER 11 U.S.C. § 523(A)(6)

           36.     King incorporates by reference the foregoing paragraphs as though set out in full

 herein.

           37.     The North Carolina Court determined that Huizar’s actions were malicious,

 wanton and willful by clear and convincing evidence.

           38.     In determining the amount of punitive damages in the Judgment, the North

 Carolina Court considered evidence that demonstrates: the reprehensibility of Huizar’s motives

 and conduct; the likelihood of serious harm; the degree of Huizar’s awareness of the probable

 consequences of his conduct; the duration of Huizar’s conduct, the actual damages suffered by

 King; any concealment by Huizar of the facts or consequences of his conduct; and the ability of

 Huizar to pay punitive damages.

           39.     Under § 523(a)(6), the punitive damages portion of the Judgment is non-

 dischargeable because it represents a debt owed to King by Huizar as a result of Huizar’s willful


                                                   8
 22407828v.3
18-52743-cag Doc#11 Filed 02/17/19 Entered 02/17/19 17:30:07 Main Document Pg 9 of
                                        10



 and malicious injury to King and his property. Huizar intentionally and willfully interfered with

 King’s marriage to the detriment of King, and with an intent to maliciously injure the King

 family.

                                        VII. CONCLUSION

           40.   Based on the foregoing facts, and the findings and determinations based upon

 them in the Judgment, King requests that this Court render the Judgment non-dischargeable.

 Huizar indisputably engaged in willful conduct that injured King. As described herein, Huizar

 engaged in malicious and willful behavior through his interference with King’s marriage from

 August 2015 through the Kings’ separation, and continued his malicious and willful behavior

 until the Kings’ divorce in December 2017. Huizar’s conduct—as flatly described in the North

 Carolina Court’s Judgment as “willful, wanton, reckless, brazen and malicious”—supports this

 Court’s denial of discharge of the Judgment pursuant to § 523(a)(6).

                                           VIII. PRAYER

           WHEREFORE, PREMISES CONSIDERED King prays that the Court determine that the

 debt represented by the Judgment is non-dischargeable under § 523(a)(6) of the Bankruptcy

 Code; and all other just and proper relief to which he is entitled.

 Dated: February 17, 2019




                                                   9
 22407828v.3
18-52743-cag Doc#11 Filed 02/17/19 Entered 02/17/19 17:30:07 Main Document Pg 10 of
                                        10



                                      Respectfully submitted,

                                      JACKSON WALKER LLP
                                      112 East Pecan Street, Suite 2400
                                      San Antonio, Texas 78205
                                      (210) 978-7700 -- Telephone
                                      (210) 978-7790 - Fax

                                      /s/ Jennifer F. Wertz
                                      J. Scott Rose
                                      State Bar No. 17252800
                                      (210) 978-7760 – Direct Dial
                                      (210) 242-4645 – Direct Fax
                                      Email: srose@jw.com
                                      Amanda N. Crouch
                                      State Bar No. 24077401
                                      (210) 978-7784 – Direct Dial
                                      (210) 242-4684 – Direct Fax
                                      Email: acrouch@jw.com

                                      Jennifer F. Wertz
                                      State Bar No. 24072822
                                      100 Congress Avenue, Suite 100
                                      Austin, Texas 78701
                                      (512) 236-2247 – Direct Dial
                                      (512) 391-2147 – Direct Fax
                                      Email: jwertz@jw.com

                                      ATTORNEYS FOR PLAINTIFF JAMES
                                      KEITH KING




                                        10
  22407828v.3
